internal_revenue_service number release date index number -------------------- ------------------------------------------------------------ -------------- ------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b04 plr-139002-16 date date ----------------------------------------------------------------------------------------- ------------- --------------------- ---------------------------------------------- --------------------------------------------------- ----------------- --------------------------- policyholder state issuer reinsurer parent date dear -------------- this letter is in response to the submission by the authorized representative of policyholder requesting a ruling that a transfer of a group flexible premium variable life_insurance_policy policy from issuer to reinsurer pursuant to a reinsurance contract will not cause policy to be materially changed and will not affect the date the policy was issued or entered into for purposes of sec_101 sec_264 and sec_7702 of the internal_revenue_code facts policyholder is a life_insurance_company incorporated in state and licensed to issue life_insurance and annuity_contracts in all states the district of columbia and puerto rico policyholder is the common parent of a life-nonlife consolidated_group policyholder files its life-nonlife consolidated_return on a calendar_year basis using an accrual_method of accounting issuer and reinsurer are subsidiaries of parent on date issuer issued policy to policyholder the term policy refers to the group policy and to each coverage of an plr-139002-16 insured thereunder at the time policy was first issued each insured was a director highly_compensated_employee or highly_compensated_individual of policyholder within the meaning of sec_101 and each individual covered was an officer director or employee of policyholder within the meaning of sec_264 before policy was issued the notice and consent requirements of sec_101 were satisfied the coverage of each insured under policy qualifies as a life_insurance_contract under sec_7702 by meeting the requirements of the cash_value_accumulation_test of sec_7702 and is a modified_endowment_contract within the meaning of sec_7702a issuer proposes to enter into an assumption_reinsurance contract reinsurance contract with reinsurer to cede its interest in policy under reinsurance contract reinsurer will deal directly with policyholder concerning policy receive all premiums under policy assume all liabilities under policy and assume all administrative functions necessary for policy the terms and obligations under the reinsured policy including the amount and pattern of death_benefits the premium pattern the interest rate or rates and mortality and expense charges guaranteed under policy will be exactly the same as the terms and obligations under policy as it existed prior to the proposed reinsurance transaction with the exception that reinsurer will replace issuer as the insurer after reinsurance contract is entered into policyholder will have no further recourse to or relationship with issuer concerning policy policyholder represents that prior to entering into reinsurance contract policy will not have been changed in a manner that would cause it to be treated as newly issued or entered into for federal_income_tax purposes policyholder will not receive a new policy form in connection with the proposed assumption_reinsurance transaction because the terms of policy and policyholder's rights thereunder will not be changed upon receiving the required state approvals of the proposed assumption_reinsurance transaction reinsurer will provide policyholder with an assumption certificate evidencing the transaction although policyholder did not initiate the proposed assumption_reinsurance transaction it will provide its consent to the transaction upon a favorable private_letter_ruling on this matter and upon receiving the required state approvals the assumption_reinsurance transaction was represented as being necessary to accommodate a corporate restructuring this corporate restructuring is intended to facilitate business specialization and to result in more stable cash flows after the restructuring reinsurer will maintain the personnel expertise and resources to service group variable life_insurance policies such as policy issue plr-139002-16 for purposes of sec_101 sec_264 and sec_7702 whether the transfer of policy from issuer to reinsurer pursuant to the reinsurance contract will cause policy to be materially changed or will affect the date policy was issued or entered into law sec_101 provides that e xcept as otherwise provided in sec_101 gross_income does not include amounts received under a life_insurance_contract if such amounts are paid_by reason of the death of the insured sec_101 provides that in the case of an employer-owned_life_insurance_contract the amount excluded from gross_income of an applicable_policyholder under sec_101 shall not exceed an amount equal to the sum of the premiums and other_amounts paid_by the policyholder for the contract in general an employer-owned_life_insurance_contract is a life_insurance_contract that is owned by a person engaged in a trade_or_business and under which that person is a beneficiary under the contract and that covers the life of an insured who is an employee on the date the contract is issued sec_101 an applicable_policyholder is a person who owns an employer- owned life_insurance_contract or a related_person as described in sec_101 sec_101 provides exceptions to the general_rule of sec_101 in the case of certain employer-owned life_insurance contracts with respect to which the notice and consent requirements of sec_101 are satisfied those exceptions are based either on i the insured's status as an employee at any time during the month period before the insured's death or as a director a highly_compensated_employee or highly_compensated_individual at the time the contract is issued or ii the extent to which death_benefits are paid to or used to purchase an equity_interest in the applicable_policyholder from a family_member trust or estate of the insured employee sec_264 provides that no deduction is allowed for that portion of the taxpayer's interest_expense that is allocable to unborrowed policy cash values sec_264 states that for purposes of sec_264 the portion of the taxpayer's interest_expense that is allocable to unborrowed policy cash values is an amount that bears the same ratio to that interest_expense as the taxpayer's average unborrowed policy cash values of life_insurance policies and annuity and endowment contracts issued after date bears to the sum of i in the case of assets of the taxpayer that are life_insurance policies or annuity or endowment contracts the average unborrowed policy cash values of those policies and contracts and ii in the case of any other assets of the taxpayer the average adjusted bases within the meaning of sec_1016 of those assets sec_264 defines the term unborrowed_policy_cash_value as with respect to any life_insurance_policy or annuity or endowment_contract the excess of plr-139002-16 a the cash_surrender_value of the policy or contract determined without regard to any surrender charge over b the amount of any loan with respect to the policy or contract if the amount described in a with respect to any policy or contract does not reasonably approximate its actual value the amount taken into account under a is the greater of the amount of the insurance_company liability or the insurance_company reserve with respect to the policy or contract as determined for purposes of the annual_statement approved by the national association of insurance commissioners or another amount as determined by the secretary sec_264 provides an exception to the pro_rata interest_expense disallowance rule_of sec_264 for certain policies and contracts under sec_264 sec_264 does not apply to any policy or contract owned by an entity engaged in a trade_or_business if the policy or contract covers only one individual and if that individual is at the time first covered by the policy or contract i a percent owner of the entity or ii an individual not described in i who is an officer director or employee of the trade_or_business sec_7702 provides a statutory definition that a life_insurance_policy must meet to be treated as a life_insurance_contract for federal_income_tax purposes more specifically a contract must be a life_insurance_contract under applicable law and must also meet either of two alternative tests the cash_value_accumulation_test of sec_7702 or the guideline premium and cash_value_corridor_test of sec_7702 and b also under sec_7702 through e certain changes in benefits during the first years beginning on the issue_date of a life_insurance_contract may trigger cash distributions which receive less favorable tax treatment than distributions after that period sec_7702 sets limits on the amount of mortality and expense charges that may be taken into account in determining whether an insurance_contract satisfies the definition of a life_insurance_contract under either the cash_value_accumulation_test or the guideline premium test of sec_7702 sec_1_809-5 of the income_tax regulations defines assumption_reinsurance as an arrangement whereby another person the reinsurer becomes solely liable to the policyholders on the contracts transferred by the taxpayer such term does not include indemnity_reinsurance or reinsurance ceded describing assumption_reinsurance the united_states supreme court stated t he reinsurer steps into the shoes of the ceding company with respect to the reinsured policy assuming all its liabilities and its responsibility to maintain required reserves against potential claims the assumption reinsurer thereafter plr-139002-16 receives all premiums directly and becomes directly liable to the holders of the policies it has reinsured 491_us_244 analysis an assumption_reinsurance agreement is not initiated by the policyholder and does not result in a change_of the existing contractual obligations of the underlying life_insurance_policy it merely allows the obligation of the original insurer under the existing policies to be assumed by the reinsurer all terms of the reinsured underlying policies remain unchanged including the amount and pattern of death_benefit the premium pattern the rate guaranteed on issuance of the contract and the mortality and expense charges the substitution of the reinsurer for the original insurer is the only modification to the underlying contracts the contracts that the policyholders will have after the assumption_reinsurance transaction will be the same contracts the policyholders purchased originally except for the fact that the original insurer has been replaced no formal exchange of contracts occur conclusion for purposes of sec_101 sec_264 and sec_7702 the transfer of policy from issuer to reinsurer pursuant to reinsurance contract will not constitute a material_change of the policy and will not affect the date policy was issued or entered into caveats the ruling contained in this letter is based upon the information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the ruling_request it is subject_to verification on examination except as provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspect of this or other transactions or item_of_income of the taxpayer the ruling is directed only to the taxpayer who requesting it sec_6110 provides that it may not be used or cited as precedent plr-139002-16 in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely alexis a macivor branch chief branch office of the associate chief_counsel financial institutions products
